Citation Nr: 1713340	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  07-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder, to include coronary artery disease with hypertension and status post congestive heart failure, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes. 

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for aching joints, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes. 

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness, for substitution and accrued benefits purposes. 

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for muscle deterioration, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes. 

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a sleeping disorder, to include insomnia, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes. 

8.  Entitlement to service connection for a heart disorder to include as due to an undiagnosed illness for substitution and accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1991.  He died in March 2009.  The appellant is his surviving spouse and in accordance with 38 U.S.C.A. § 5121A (West 2014) has substituted as the claimant as to the above claims to reopen.

This matter comes to the Board of Veterans' Appeals (Board) from March 2005 and December 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the appellant testified at a personal hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In November 2012 and July 2013, the Board remanded the appeal for additional development.

The claim of service connection for a heart disorder to include as due to an undiagnosed illness for substitution and accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that a service-connected disability contributed substantially or materially to cause the Veteran's death. 

2.  The evidence fails to show that the Veteran was continuously rated totally disabled for 10 years preceding his death, died within five years of his discharge from service, or was a prisoner of war. 

3.  A January 1999 Board decision denied the Veteran's claims of service connection for a heart disorder, aching joints, a stomach disorder, muscle deterioration, and a sleeping disorder, to include as due to an undiagnosed illness.

4.  An April 2002 rating decision denied the Veteran's applications to reopen his claims of service connection for muscle deterioration and a sleeping disorder; the Veteran did not file in the first post-decision year new and material evidence and in September 2002 he withdrew his April 2002 notice of disagreement as to the April 2002 rating decision.

5.  As to the application to reopen the claims of service connection for a heart disorder to include coronary artery disease with hypertension and status post congestive heart failure, to include as due to an undiagnosed illness, evidence received since the January 1999 Board decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  As to the applications to reopen the claims of service connection for aching joints and a stomach disorder to include GERD, to include as due to an undiagnosed illness, evidence received since the September 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claims or is cumulative of evidence of record at the time of the prior final decision for substitution and accrued benefits purposes. 

7.  As to the applications to reopen the claims of service connection for muscle deterioration and a sleeping disorder to include insomnia, to include as due to an undiagnosed illness, evidence received since the April 2002 rating decision either does not relate to an unestablished fact necessary to substantiate the claims or is cumulative of evidence of record at the time of the prior final decision for substitution and accrued benefits purposes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

2.  The criteria for an award of DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2014); 38 C.F.R. §§ 3.22, 3.105(e) (2016). 

3.  The January 1999 Board decision and the April 2002 rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a heart disorder to include coronary artery disease with hypertension and status post congestive heart failure and to include due to an undiagnosed illness, for substitution and accrued benefits purposes, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.1000 (2016).

5.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for aching joints to include as due to an undiagnosed illness, for substitution and accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107, 5108, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 3.1000 (2016).

6.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a stomach disorder to include GERD and to include as due to an undiagnosed illness, for substitution and accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107, 5108, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 3.1000 (2016).

7.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for muscle deterioration to include as due to an undiagnosed illness, for substitution and accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107, 5108, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 3.1000 (2016).

8.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a sleeping disorder to include insomnia and to include as due to an undiagnosed illness, for substitution and accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107, 5108, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the application to reopen service connection for a heart disorder, the claim of service connection for the cause of the Veteran's death, and the claim for DIC under 38 U.S.C.A. § 1318, the Board finds that no discussion of VA's duties to notify and assist is necessary because in the below decision the Board is granting the application to reopen service connection for a heart disorder, granting the cause of death claim, and the application of the law to the undisputed facts is dispositive of the claim for DIC under 38 U.S.C.A. § 1318.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

As to the other applications to reopen, the Board finds that the letter the RO provided the Veteran in August 2004, prior to the March 2005 rating decision, and in March 2006 and January 2008 and the letter the RO provided the appellant in February 2014 provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran and/or the appellant may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the March 2005 rating decision, the Board finds that providing adequate notice in the above letters followed by a readjudication of the claims in the September 2016 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2012 Board hearing, the VLJ asked questions to draw out why the appellant believed that new and material evidence had been filed to reopen the previously denied claims and why service connection should be granted for these disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the appellant that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from all identified and available VA and private sources including from the Birmingham VA Medical Center, Maxwell Air Force Base, and the Social Security Administration.  See 38 U.S.C.A. § 5103A(b).

As to obtaining medical opinions, the Board finds that VA had no such obligation because, as discussed below, new and material evidence has not been presented to reopen any of the claims.  See 38 U.S.C.A. § 5103.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cause of Death

The appellant claims, in substance, that the Veteran's service-connected bilateral knee disabilities contributed to the cause of his death because, among other things, the limits they placed on his mobility made worse the gastrointestinal disorder that eventually caused his death and because the VA doctor that prepared his Certificate of Death was of the same mind.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board notes that an August 1991 rating decision granted service connection for bilateral knee disabilities and a right shoulder disability.  Moreover, the April 2009 Certificate of Death lists as contributing cause of the Veteran's death the Veteran's service-connected bilateral knee disabilities and shoulder disability.  

On the other hand, VA examiners in December 2012, March 2014, and August 2015 opined, in substance, that the Veteran's service-connected bilateral knee disabilities and shoulder disability did not cause his death.  However, the Board finds that the VA examiners opinions less probative than the opinion provided by the VA doctor that completed the Certificate of Death because none of the VA examiners opinions considered how the limits the Veteran's service-connected bilateral knee disabilities placed on his mobility adversely impacted the gastrointestinal disorder that eventually caused his death.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Therefore, the Board finds that the most probative evidence of record shows that a service-connected disability contributed substantially or materially to cause death and the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, the appeal is granted.

DIC under 38 U.S.C.A. § 1318

The appellant claims, in substance, that she is entitled to DIC under 38 U.S.C.A. § 1318.

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

For purposes of this section, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22. 

With the above criteria in mind, the facts of this case are not in dispute and show that the Veteran separated from active duty in July 1991 and died in March 2009.  The record also shows that at the time of his death, the Veteran was in receipt of a 40 percent disability rating for right shoulder bursitis, a 30 percent rating for right knee chondromalacia, and a 20 percent rating for left knee chondromalacia, all effective from July 26, 2004.  The record also shows that the Veteran was in receipt of a total rating based on individual unemployability (TDIU) effective from July 26, 2004.  Tellingly, the appellant does not claim and the record does not show that the Veteran had ever been a prisoner of war.  Likewise, the appellant does not claim and the record does not show that that but for clear and unmistakable error in an earlier rating decision the Veteran would have met one of the 38 U.S.C.A. § 1318 criteria for DIC.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met because the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death because he only had a combined 70 percent rating and a TDIU since from July 26, 2004-less than 6 years prior to his death in March 2009; (ii) died within five years of discharge from active duty because he died over 17 years after his discharge from active duty; or (iii) was a former prisoner of war because the record does not show he was ever a prisoner of war.  Moreover, neither the appellant nor her representative has asserted that there was clear and unmistakable error in any rating action which would have entitled the Veteran to a total disability rating. 

Per the application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board also finds that it need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  

Therefore, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Claims to Reopen for Substitution and Accrued Benefits Purposes

As to the applications to reopen claims of service connection for a heart disorder, aching joints, a stomach disorder, muscle deterioration, and a sleeping disorder, to include as due to undiagnosed illnesses, for substitution and accrued benefits purposes, the appellant asserts, in substance, that she or the Veteran submitted new and material evidence to reopen these claims and service connection is warranted.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

Under 38 U.S.C.A. § 5121(c), there is a requirement for an accrued benefits claim that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The Veteran died in March 2008, and the appellant initiated her claim in April 2008, one month later.  Thus, she meets the requirement for filing an accrued benefits claim.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

With the above criteria in mind, the record shows that a January 1999 Board decision denied the Veteran's claims of service connection for a heart disorder, aching joints, a stomach disorder, muscle deterioration, and a sleeping disorder, to include as due to an undiagnosed illness.  Specifically, the Board denied service connection for a heart disorder and muscle deterioration because competent evidence has not been presented showing the presence of the disabilities; denied service connection for aching joints characterized as arthralgia because there was no competent medical evidence linking the claimed disability to service; denied service connection for a stomach disorder characterized as epigastric disability because there was no competent medical evidence linking the claimed disability to service; and denied service connection for a sleep disorder because chronic insomnia is not shown in service and is not an undiagnosed illness attributable to the Persian Gulf.  The January 1999 Board decision is final.  38 U.S.C.A. § 7104.  

Likewise, the record shows that an April 2002 rating decision thereafter denied the Veteran's applications to reopen his claims of service connection for muscle deterioration and a sleeping disorder because the evidence added to the record was duplicative, cumulative, and redundant of evidence that was already of record at the time of the final January 1999 Board decision.  Moreover, the Board finds that the April 2002 rating decision became final when the Veteran did not file in the first post-decision year new and material evidence and in September 2002 he withdrew his April 2002 notice of disagreement as to the April 2002 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

i.  The Heart Disorder

As to the application to reopen the claim of service connection for a heart disorder, since this final January 1999 Board decision, and prior to the Veteran's death in March 2009, VA has obtained and associated with the record additional VA and private treatment records that showed for the first time the Veteran being diagnosed with heart disorders-hypertension, congestive heart failure, and coronary artery disease.  See, e.g., VA treatment records dated in January 2000, March 2002, March 2003, April 2002, and May 2002; Springfellow Memorial Hospital treatment records dated in March 2002.  As such, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).




ii.  Aching Joints, Stomach Disorder, Muscle Deterioration, and a Sleeping Disorder

As to the applications to reopen the claims of service connection for aching joints, a stomach disorder, muscle deterioration, and a sleeping disorder, since this final January 1999 Board decision and/or the April 2002 rating decision, and prior to the Veteran's death in March 2009, VA has obtained and associated with the record additional VA and private treatment records, including from the Social Security Administration and VA examinations dated in October 1999, February 2001, January 2003, May 2003, and January 2005 and written statements in support of the claims from the Veteran and his representative.  Since the Veteran's death in March 2009, VA also obtained and associated with the record additional VA and private treatment records, including from Dr. Drehchman from the University of Alabama, Stringfellow Memorial Hospital, Northeast Alabama Birmingham Medical Center, VA medical opinions in December 2012, March 2014, and August 2015, a written statement in support of the claims, and testimony at an April 2012 personal hearing from the appellant and her representative.

As to the VA and private treatment records received prior to and after the Veteran's death in March 2009 to include the VA examinations, they continue to document the Veteran's post-service complaints and/or treatment for aching joints, stomach disorders, and a sleeping disorder.  Tellingly, they do not show the Veteran being diagnosed with chronic disorders manifested by aching joints or muscle deterioration; being diagnosed with an undiagnosed illness manifested by aching joints, a stomach disorder, muscle deterioration, or a sleep disorder; or a contain a medical opinion linking any of the claimed diagnosed disorders to military service.  

As to the written statements from the Veteran and his representative before his death in March 2009 and the subsequent written statements and testimony from the appellant and her representative, these statements and testimony amount to nothing more than the Veteran and the appellant's continued claims that the Veteran had, aching joints, a stomach disorder, muscle deterioration, and a sleeping disorder due to his military service to include due to an undiagnosed illness.  

The Board finds that the above medical evidence and the lay claims were, in substance, before VA when the Board or the RO last denied the claims.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran after service has complained and received treatment for aching joints, a stomach disorder, and a sleeping disorder and he, and later his widow, continue to claim that the Veteran had aching joints, a stomach disorder, muscle deterioration, and a sleep disorder due to his military service including because they are undiagnosed illnesses is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal as to these claims must be denied.


ORDER

Service connection for the cause of the Veteran's death is granted.

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.

New and material evidence having been received, the claim of service connection for a heart disorder, to include coronary artery disease with hypertension, and status post congestive heart failure, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes is reopened; to that extent only the appeal is granted.

The application to reopen a claim of entitlement to service connection for aching joints, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes, is denied. 

The application to reopen a claim of entitlement to service connection for a stomach disorder, to include GERD, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes, is denied. 

The application to reopen a claim of entitlement to service connection for muscle deterioration, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes, is denied. 

The application to reopen a claim of entitlement to service connection for a sleeping disorder, to include insomnia, to include as due to an undiagnosed illness, for substitution and accrued benefits purposes, is denied.


REMAND

As to the newly reopened claim of service connection for a heart disorder, the Board finds that a remand is required to obtain a needed medical opinion as to the origins of the diagnosed heart disabilities given the Veteran's documented service in South West Asia from October 1990 to April 1991.  See 38 U.S.C.A. §§ 1117, 5103A(d); 38 C.F.R. § 3.317; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the appeal is in remand status, the AOJ should give the appellant an opportunity to support her claim with additional credible lay and medical evidence.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Notify the appellant and her representative that they can submit lay and medical evidence in support of this claim.  

2.  After obtaining authorizations from the appellant, associated with the claims file any outstanding private treatment records.

3.  After undertaking the above development to the extent possible, obtain a medical opinion as to the diagnosis and origins of all heart disorders including hypertension, congestive heart failure, and coronary artery disease, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  

After a review of the record on appeal, the examiner is asked to address each of the following questions:

(a)  For each heart disorder that the Veteran was diagnosed with during his lifetime to include hypertension, congestive heart failure, and coronary artery disease, is it at least as likely as not that it had its onset directly during the Veteran's service or is otherwise related to any event or injury during service?

(b)  If a nexus to his service cannot be established for any heart abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's heart disability pattern was consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during his service to include his service in South West Asia from October 1990 to April 1991.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the competent lay reports that the Veteran made before his death.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the appellant a supplemental statement of the case (SSOC) that includes, among other things, notice of all the evidence added to the claims file since the most recent SSOC, and the appellant should then be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


